Citation Nr: 1453456	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 27, 2010, for a 100 percent evaluation for coronary artery disease (ischemic heart disease).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date earlier than September 27, 2010, for a 100 percent disability rating for his service-connected coronary artery disease (ischemic heart disease).  

The record shows this appeal arose from the Veteran's claim for service connection for coronary artery disease that was received in August 2010.  In an August 2011 rating action, the claim was granted, at which time it was assigned an initial staged rating.  Effective from April 2002 (the date of an earlier claim), a 30 percent evaluation was assigned.  Effective from June 2005, a 60 percent rating was assigned and effective from September 2010, a 100 percent rating was assigned.  As indicated, the Veteran seeks an earlier effective date for the 100 percent rating.  

Consistent with the duty to assist, the RO obtained his relevant VA medical records beginning January 2002.  The Veteran testified, however, that he has been treated for his coronary artery disease at his local VA medical center since 1997.  See Hearing Tr. at 5.  The medical records currently in the claims file indicate that the Veteran underwent stress testing prior to January 2002.  Moreover, the medical evidence of record shows that the Veteran's coronary artery disease has not improved, but worsened, since 2002.  These facts indicate that medical records from the years prior to 2002 may be relevant to determine the severity of his coronary artery disease prior to 2010.  Thus, the Board finds that remand is in order to obtain his VA medical records from 1997 to 2002.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA medical records concerning the Veteran's treatment for his service-connected heart disability from 1997 to 2002.

2.  Thereafter readjudicate the Veteran's claim on appeal with consideration of all pertinent evidence and legal authority, including whether referral to the Director of the Compensation Service for determination of entitlement a total disability rating based on individual unemployability on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) prior to 2004 is warranted.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



